DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2020 has been entered.
 
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Smith on April 5, 2021.

3.	The application has been amended as follows:

	Cancel claims 1, 6, 8-16 and 21-23 without prejudice.

Claim 19
Change "wherein said alkali metal-based or acidic catalyst comprises NaOH”
To --wherein said alkali metal-based catalyst comprises NaOH--


Allowable Subject Matter
4. 	Claims 3, 5, 18-20 and 24 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Pietarinen et al. (US PG Pub 2014/0249271 A1)

           Summary of Claim 3: 
A method for the making an activated lignin composition, the method comprising the following steps: 

i) providing a lignin, 

ii) adding an aqueous or dispersant, 

iii) adding an alkali metal-based catalyst to the lignin, wherein the alkali metal-based catalyst comprises hydroxide, and

iv) mixing said components and at the same time reducing the particle size of the lignin, whereby said components are subjected to high shear and flow, thus providing said activated lignin composition,

wherein the mixing step includes using a high shear treatment that involves using a mixer with a rotor-stator setup either in batch- or in inline configuration whereby the rotor-stator setup comprises a rotational element which turns at high speeds of above at least about 100 rpm with a stationary element or said setup consists of disc- shaped rotational element comprising saw teeth and/or star-shaped rotational element which turns at high speeds without a stationary element, thus generating high shear and turbulence.

 
Pietarinen et al. teach a method for increasing the reactivity of lignin, wherein the method comprises mixing an aqueous dispersion comprising alkali and lignin (Abstract), wherein a preferred embodiment the components that were mixed together were water, NaOH as a catalyst and lignin 
Pietarinin et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the mixing step including a high shear treatment.  Applicants demonstrated that lignin compositions subjected to the high shear mixing resulted in significantly less free formaldehyde and unexpected improvements in gel time (Table 1 and Table 2, p. 18 instant specification). 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763